UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4417


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS CASTRO VILLEDA, a/k/a Luis Herierto Villeda,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:14-cr-00556-JMC-3)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
John David Rowell, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Luis Castro Villeda appeals his conviction and the 360-

month    sentence   imposed       after    he    pled      guilty,        without    a    plea

agreement, to one count of conspiracy to kidnap another person

and transport him across state lines, in violation of 18 U.S.C.

§§ 2, 1201 (2012).         Villeda’s attorney filed a brief, pursuant

to Anders v. California, 386 U.S. 738 (1967), conceding there

are no meritorious grounds for appeal, but raising the district

court’s    compliance       with     Fed.        R.     Crim.        P.     11     and     the

reasonableness      of   Villeda’s        sentence         as   possible         issues    for

review.     Villeda has not filed a pro se supplemental brief,

despite    receiving     notice     of     his    right         to    do    so,     and    the

Government has declined to file a responsive brief.                              Finding no

reversible error, we affirm.

     Because     Villeda    did     not    move       in    the      district      court    to

withdraw his guilty plea, the adequacy of the Rule 11 hearing is

reviewed for plain error.            United States v. Martinez, 277 F.3d
517, 524–27 (4th Cir. 2002).                   To demonstrate plain error, a

defendant must show:          (1) there was error; (2) the error was

plain; and (3) the error affected his substantial rights.                                  See

United States v. McLaurin, 764 F.3d 372, 388 (4th Cir. 2014),

cert. denied, ___ U.S. ___, 135 S. Ct. 1842 (2015).                                  In the

guilty    plea   context,     a    defendant          satisfies        this      burden    by

showing a reasonable probability that he would not have pled

                                           2
guilty but for the district court’s Rule 11 omissions.                                   United

States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).                                   “Even

when this burden is met, we have discretion whether to recognize

the   error,     and      should    not   do       so   unless    the    error      seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”          United States v. Aidoo, 670 F.3d 600, 611 (4th

Cir. 2012) (internal quotation marks omitted).

      Our review of Villeda’s plea hearing leads us to conclude

that the district court complied with the mandates of Rule 11 in

accepting      Villeda’s      guilty      plea.          Critically,      the      transcript

reveals    that      the    district      court         ensured    that      the    plea    was

supported      by    an    independent     basis         in    fact    and   that       Villeda

entered     the        plea      knowingly          and        voluntarily,         with     an

understanding of the consequences.                           United States v. DeFusco,

949 F.2d 114, 116, 120 (4th Cir. 1991).                         Accordingly, we discern

no error in the district court’s acceptance of Villeda’s guilty

plea.

      Although we review Villeda’s sentence for reasonableness,

applying    an      abuse-of-discretion            standard,       see    Gall     v.    United

States,    552 U.S. 38,     46   (2007),         we    review   unpreserved,        non-

structural sentencing errors for plain error.                           See United States

v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                                     Our review

requires consideration of both the procedural and substantive

reasonableness of the sentence.                    Gall, 552 U.S. at 51.             We first

                                               3
assess    whether      the     district    court     properly         calculated   the

advisory Sentencing Guidelines range, considered the factors set

forth    in    18   U.S.C.    § 3553(a)     (2012),      analyzed      any   arguments

presented      by    the     parties,     and    sufficiently         explained    the

selected sentence.           Gall, 552 U.S. at 49–51; Lynn, 592 F.3d at

575–76.       If we find no procedural error, we review the sentence

for substantive reasonableness, “examin[ing] the totality of the

circumstances[.]”          United States v. Mendoza–Mendoza, 597 F.3d
212, 216 (4th Cir. 2010).           “Any sentence that is within or below

a   properly        calculated     Guidelines        range       is     presumptively

[substantively] reasonable” and “[s]uch a presumption can only

be rebutted by showing that the sentence is unreasonable when

measured against the . . . § 3553(a) factors.”                    United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, ___ U.S.

___, 135 S. Ct. 421 (2014).

     We   conclude      that    Villeda’s       sentence    is   procedurally      and

substantively        reasonable.          The      district       court      correctly

calculated      Villeda’s      Guidelines       range,   listened       to   counsel’s

arguments, and adequately explained its reasons for imposing the

360-month sentence.            Further, Villeda offers nothing to rebut

the presumption of substantive reasonableness this court affords

his within-Guidelines sentence.               We thus conclude that Villeda’s

sentence is reasonable.



                                          4
    In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                              We

therefore    affirm       the    district     court’s       judgment.         This   court

requires counsel to inform Villeda, in writing, of the right to

petition    the    Supreme       Court   of       the   United    States     for   further

review.     If    Villeda       requests      that      a   petition    be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Villeda.       We dispense with oral argument because the facts

and legal arguments are adequately presented in the materials

before    this    court    and    argument         would    not   aid   the   decisional

process.

                                                                                   AFFIRMED




                                              5